Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 11, 14, and 16-17 are objected to because of the following informalities:  
In claims 6 and 14, “polyvinylpyrrolidone” should be “polyvinylpyrrolidone”, and “hyalyronic” should be “hyaluronic”.  
In claims 11 and 16-17, “comprised within the range of” should be “within the range of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 12, “preferably” and “more preferably” render the claims indefinite since it is unclear whether the limitations following “preferably” and “more preferably” are part of the claim. For the purposes of examination, the limitations following “preferably” and “more preferably” have been disregarded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boschetti (U.S. Pat. No. 6,680,046).

10 ml of a 1% solution of DEAE dextran comprises 100 mg (0.1 g) of DEAE dextran, and 10 ml of a 2% solution of collagen comprises 0.2 g of collagen. The composition of Boschetti’s example 8 further comprises 10 g of polyvinyl alcohol. The total combined volume of the polyvinyl alcohol, DEAE dextran, and collagen solutions is 85 ml. The concentration of DEAE dextran is therefore about 1.18 mg/ml, within the range recited for the polycationic substance of claim 17. The concentration of polyvinyl alcohol is about 0.118 g/ml, meeting the limitations of claim 16 when the extracellular matrix forming polymer is polyvinyl alcohol, and the combined concentration of polyvinyl alcohol and collagen is 0.120 g/ml, meeting the limitations of claim 16 when both the polyvinyl alcohol and the collagen are considered to be the extracellular matrix forming polymer. Claims 16-17 are therefore also anticipated by Boschetti.

Allowable Subject Matter
Claims 1-2, 4-5, and 7-10 are allowed. Claims 3, 6, and 11-12 would be allowed if the objection and/or indefiniteness rejections were overcome. The prior art does not disclose or render obvious the method of isolating extracellular vesicles recited in claim 1. Boschetti, as discussed in the above rejection, discloses a composition comprising a polycationic substance and an extracellular matrix forming polymer, but Boschetti discloses the composition as an intermediate in a process of forming polyvinyl alcohol microspheres rather than a method of isolating extracellular vesicles. One of ordinary skill in the art would not be motivated to modify Boschetti to use the composition in a method of isolating extracellular vesicles. 
Antes (U.S. PG Pub. No. 2013/0337440) discloses in paragraphs 32 and 83-119 a method of isolating microvesicles from a biological fluid sample by contacting the fluid sample with a precipitation solution comprising polyethylene glycol, incubating the mixture, and centrifuging the mixture to remove the microvesicles. However, Antes does not teach or render obvious further combining the biological fluid sample and precipitation solution with a polycationic substance. Sakai (JP 2007-271388), an English machine translation of which is attached, discloses a method of separating serum or plasma from whole blood comprising removing fine particles such as vesicles with a polymer flocculant which can be various compounds meeting the limitation of the claimed extracellular matrix forming polymer and polycationic substances, including the polyethylene glycol of Antes. However, Sakai does not disclose using a combination of the matrix forming polymer and polycationic substance, and since the blood of Sakai can comprise fine particles other than vesicles (paragraph 19 of the translation of 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771